DISMISS, and Opinion Filed July 15, 2014.




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00320-CV

                           IN THE INTEREST OF A.M., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF04-21544

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Justice Lang-Miers
       Appellant’s brief in this case is overdue. By postcard dated June 6, 2014, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

140320F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.M., A Child                      On Appeal from the 301st Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00320-CV                                    Trial Court Cause No. DF04-21544.
                                                      Opinion delivered by Justice Lang-Miers.
                                                      Chief Justice Wright and Justice Brown
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee NYA MILLER recover his costs of this appeal from
appellant CARNISHA CAMPBELL.


Judgment entered this 15th day of July, 2014.




                                                –2–